Citation Nr: 0713100	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of 
prostate cancer, including as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for residuals of 
prostate cancer, including as due to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

4.  Entitlement to a disability rating in excess of 20 
percent for service-connected chronic lumbar syndrome with 
degenerative changes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1956, and from December 1956 to December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The veteran appeared and testified at a personal hearing at 
the RO in August 2003.  By letter dated and received in March 
2004, the veteran withdrew a power of attorney for 
representation, and is without representation.  By letter 
dated in January 2007, the veteran withdrew in writing his 
previous request (on VA Form 9 dated in May 2003) for a 
personal hearing before a Veterans Law Judge at a local VA 
office.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of prostate cancer, including as due to exposure to ionizing 
radiation, was previously denied in an unappealed rating 
decision issued in April 1997.

2.  The evidence received since the unappealed April 1997 
rating decision is new and relates to the question of the 
relationship between prostate cancer and exposure to ionizing 
radiation in service.

3.  The competent medical evidence does not establish a nexus 
between the veteran's prostate cancer and any incident of 
service, including exposure to ionizing radiation during 
Operation HARDTACK I in service in 1958. 

4.  There was no in-service injury or disease of the cervical 
spine; the veteran's arthritis of the cervical spine did not 
manifest in service, and was not chronic in service; 
arthritis of the cervical spine did not manifest to a 
compensable degree within one year of service separation; and 
arthritis of the cervical spine was not continuous since 
service separation. 

5.  For the entire appeal period of claim, the veteran's 
service-connected chronic lumbar syndrome with degenerative 
changes more nearly approximates moderate limitation of 
motion of the lumbosacral spine, and has not manifested 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

6.  For the period of claim from September 26, 2003, the 
veteran's service-connected lumbosacral strain has not at any 
time manifested forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for residuals of prostate cancer, 
including as due to exposure to ionizing radiation.  38 
U.S.C.A. §§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156, (2006).

2.  Residuals of prostate cancer were not incurred in or 
aggravated by active military service, including exposure to 
ionizing radiation, and is not presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2006).

3.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 

4.  The criteria for a disability rating in excess of 20 
percent for service-connected chronic lumbar syndrome with 
degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40,4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5242 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5292, 5295 (in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

VA notice and duty to assist letters dated in May 2002, 
October 2003, and November 2003 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, including medical opinion 
evidence relating current disability to exposure to ionizing 
radiation, of what VA would do or had done, and what evidence 
he should provide, and informed the appellant that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  Because 
the claim for service connection for residuals of prostate 
cancer, including as due to exposure to ionizing radiation, 
has been reopened and is addressed on the merits, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
appellant's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA and non-VA treatment records are on file.  VA examinations 
have been conducted.  VA has also obtained dose estimates 
from the Defense Threat Reduction Agency (DTRA) and medical 
opinions from the VA Under Secretary for Health.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.   38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the notice provided to the appellant 
regarding the type of evidence required for increased ratings 
or an effective date was not provided prior to the final 
adjudication of the claim in the June 2006 supplemental 
statement of the case; however, because the claims for 
service connection for residuals of prostate cancer and 
cervical spine disorder are being denied on the merits, no 
original rating or effective date will be assigned.  For this 
reason, the Board finds that there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
and it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Reopening Service Connection for Prostate Cancer

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim to 
reopen service connection for prostate cancer was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the RO denied the veteran's claim for service 
connection for prostate cancer in an April 1997 rating 
decision on the basis that this disorder was not manifest in 
service, was not a disease that is presumed to be related to 
exposure to ionizing radiation in service, and the weight of 
the competent medical evidence showed that prostate cancer 
was not related to in-service ionizing radiation exposure.  
Notice of this decision was issued on April 15, 1997.  The 
veteran submitted various statements, but did not submit a 
notice of disagreement with the April 1997 rating decision.  
Because the veteran did not enter a notice of disagreement 
within one year of issuance of notice of the decision, the 
April 1997 decision denial of service connection for prostate 
cancer became "final" under 38 U.S.C.A. § 7105(c).  

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the April 1997 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In this case, the evidence received since the unappealed 
April 1997 rating decision is new and relates to questions 
regarding a history and treatment for a prostate disorder a 
few years after service separation, and medical evidence on 
the question of relationship of the veteran's prostate cancer 
to in-service exposure to ionizing radiation.  The Board 
finds that this evidence raises a reasonable possibility of 
substantiating the claim.  Consequently, VA has received new 
and material evidence to reopen the veteran's claim of 
service connection for residuals of prostate cancer, 
including as due to exposure to ionizing radiation, and the 
claim is reopened.  

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for residuals 
of prostate cancer, including as due to exposure to ionizing 
radiation.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service. 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994).

The veteran contends that his residuals of prostate cancer 
are due to exposure to ionizing radiation in service during 
Operation HARDTACK I conducted in 1958.

The evidence shows that in 1958 the veteran participated in 
Operation HARDTACK I, an atmospheric nuclear test; that the 
veteran was seen on one occasion in service for prostatitis, 
with no evidence of chronic prostate disorder in service; and 
that prostate cancer was first diagnosed many years after 
service in October 1990.  

The Board has carefully reviewed this appeal under each of 
these the legal theories.  
With regard to the presumption of service connection for 
enumerated cancers following service in a radiation-risk 
activity, although the record reflects that the veteran 
participated in a radiation-risk activity during Operation 
HARDTACK I in 1958, prostate cancer is not listed as one of 
the enumerated cancers under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Consequently, as a matter of law, service connection cannot 
be granted on a presumptive basis pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

With regard to the second basis for service connection under 
38 C.F.R. § 3.311, because the veteran was exposed in service 
to ionizing radiation and, after service, developed prostate 
cancer, the veteran's claim was referred to the VA Under 
Secretary for Benefits (VA Director of Compensation and 
Pension Service), who requested an advisory medical opinion 
from the VA Under Secretary for Health (Chief Public Health 
and Environmental Hazards Officer) on the question of whether 
there is a reasonable possibility that the veteran's prostate 
cancer was incurred in service.  38 C.F.R. § 3.311.  

As part of the mandatory development of the veteran's claim, 
the RO requested that the Defense Threat Reduction Agency 
(DTRA) provide a dose estimate of the veteran's radiation 
exposure.  In January 2006, DTRA issued a revised radiation 
dose estimate that the veteran was exposed to a mean total 
external gamma dose of 1.6 rem, an upper bound gamma dose of 
1.9 rem, a mean total external neutron dose of 0.0 rem, and 
an upper bound neutron dose of 0.0 rem, and estimated that 
the veteran was exposed to an internal committed dose to the 
prostate of 0.02 rem, and an upper bound committed dose to 
the prostate of 0.2 rem during service.

The VA Under Secretary for Health (Chief Public Health and 
Environmental Hazards Officer) in March 2006 offered the 
medical opinion that it was unlikely that the veteran's 
adenocarcinoma of his prostate resulted from exposure to 
ionizing radiation in service.  The bases for the opinion 
included that the veteran's prostate cancer first manifested 
approximately 32 years after last exposure in service.  Based 
on a review of the opinion of the VA Under Secretary for 
Health and DTRA, in March 2006, the VA Director of 
Compensation and Pension Service concluded that there was 
"no reasonable possibility that the veteran's adenocarcinoma 
of his prostate resulted from radiation exposure in 
service."  There is no favorable private medical opinion 
evidence of record that weighs in favor of the veteran's 
claim.  For these reasons, although the veteran was exposed 
in service to ionizing radiation and, after service, 
developed prostate cancer, the Board finds that the weight of 
the competent evidence demonstrates that the veteran's 
prostate cancer is not related to in-service exposure to 
ionizing radiation. 

With regard to the theory of direct service connection, there 
is no favorable private medical opinion evidence of record to 
weigh in favor of the veteran's claim.  There is no competent 
medical evidence of record that tends to relate the veteran's 
prostate cancer to any in-service injury or disease, 
including exposure to ionizing radiation in 1958.  The only 
competent medical evidence of record tends to weigh against 
the veteran's claim because it tends to show that it is 
unlikely that the veteran's prostate cancer was incurred in 
service, including as due to in-service exposure to ionizing 
radiation.  The veteran's service medical records are 
negative of any diagnosis of, or treatment for, prostate 
cancer, and the record reveals no diagnosis of prostate 
cancer until many years after service in 1990.  The Board may 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the veteran has 
not been diagnosed with the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
residuals of prostate cancer on the basis of direct service 
connection.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for prostate cancer on all theories of 
entitlement, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).
 
Service Connection for Arthritis of the Cervical Spine

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The veteran contends that his currently diagnosed arthritis 
of the cervical spine is related to active duty service, 
either due to a car wreck or due to exposure to ionizing 
radiation in service.  At the August 2003 personal hearing, 
the veteran testified that he was involved in a car wreck in 
service, although he did not testify that he sustained a neck 
injury at that time.  

Service medical records are negative for complaints, 
findings, diagnosis, or treatment for a cervical spine 
disorder.  Notwithstanding the veteran's general testimony 
about a car wreck in service, there is no evidence, including 
personal hearing testimony, of an in-service neck (cervical 
spine) injury or disease.  

The evidence also shows that a cervical spine disorder was 
not continuous since service separation, but shows that the 
veteran first complained of neck symptoms many years after 
service, and was diagnosed with arthritis of the cervical 
spine and degenerative disc disease many years after service, 
including status post cervical fusion of bodies of C5 to C7.  
For example, treatment records dated in March 1981 reflect no 
complaints, findings, or diagnosis of neck or cervical spine 
disability. 

Because arthritis of the cervical spine did not manifest to a 
degree of 10 percent within one year from separation from 
service, cervical spine arthritis may not be presumed to have 
been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.  
Likewise, arthritis is not a disease that is presumed to be 
related to ionizing radiation.  38 C.F.R. §§ 3.307, 3.309, 
3.311.    

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for arthritis of the cervical spine, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert, supra.



Increased Rating for Lumbar Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of  primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The veteran contends that a disability rating in excess of 20 
percent is warranted for service-connected chronic lumbar 
syndrome with degenerative changes.  He contends that he has 
low back pain, some limitation of motion and use of the back, 
and wears a back brace.  At the August 2003 personal hearing, 
the veteran testified that he experienced low back pain and 
spasms of the low back, for which he took Flexeril daily, and 
wore a brace.

In the September 2002 rating decision on appeal, the 
disability rating for service-connected chronic lumbar 
syndrome with degenerative changes was increased to 20 
percent disabling under Diagnostic Codes 5010 (traumatic 
arthritis) and 5292 (limitation of motion of the lumbar 
spine), under the schedular criteria for rating lumbar spine 
disabilities that was in effect before September 26, 2003.  
The rating criteria provided that arthritis (recognized by 
Diagnostic Code 5010) was to be rated on the basis of 
limitation of motion of the joint affected, which, in this 
case, is the veteran's lumbar spine.  

The schedular criteria for rating lumbar spine disabilities 
in effect before September 26, 2003, 38 C.F.R. § 4.71a 
(Diagnostic Code 5292), provided a 20 percent rating for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a.  Diagnostic Code 5295 that was in 
effect prior to September 26, 2003 provides a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, and a 40 percent rating for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
23, 2002 and September 26, 2003, and the most favorable one 
must be applied.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003).  Under Diagnostic Codes 5237 (lumbosacral strain) or 
5242 (degenerative arthritis of the spine), using the 
General Rating Formula for Diseases and Injuries of the 
Spine, a 50 percent rating is provided for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
rating is provided for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine; and a 20 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a. 	

A June 2002 VA spine examination report reflects the 
veteran's complaints of low back pain, including radiating 
pain into the right buttock, and problems with bending, 
lifting, or carrying, or prolonged standing or walking.  
Clinical findings included satisfactory gait, no spasm, some 
tenderness to palpation of the low back, limitation of 
forward flexion of the lumbar spine to 55 degrees, extension 
to 25 degrees, right lateral flexion to 20 degrees, and left 
lateral flexion to 10 degrees, with no measures of rotation 
measured, and pain was noted on range of motion testing.  The 
examiner indicated that low back pain could further limit 
functional ability during flare-ups or increased use.  The 
diagnosis was degenerative changes of the lumbar spine.  

The evidence of record includes a May 2006 VA spine 
examination report that reflects the veteran's complaints of 
low back pain, and that he did not use a cane or brace; 
clinical findings of limitation of forward flexion of the 
lumbar spine to 70 degrees, and combined ranges of motion of 
the lumbosacral spine of 195 degrees, with pain noted on 
range of motion testing; X-ray evidence of vertebral 
compression of L1; and a diagnosis of chronic lumbar syndrome 
with degenerative changes.  Other evidence of record includes 
VA treatment records that show treatment for lumbar spine 
disorder complaints of low back pain, including treatment 
with medication.  

After a review of the evidence, the Board finds that no more 
than a 20 percent rating is warranted under the previous 
criteria (in effect prior to September 26, 2003) for rating 
disabilities of the lumbar spine, Diagnostic Codes 5010-5292 
or 5295.  The evidence does not show that for any period 
during the pendency of the appeal that the veteran's service-
connected chronic lumbar syndrome with degenerative changes 
manifested limitation of motion of the lumbar spine that more 
nearly approximated severe limitation of motion (Diagnostic 
Code 5292), as required for a higher disability rating of 40 
percent.  38 C.F.R. § 4.71a.  The evidence also does not show 
that the veteran's chronic lumbar syndrome with degenerative 
changes manifested severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (Diagnostic 
Code 5295), as required for a higher disability rating of 40 
percent.  38 C.F.R. § 4.71a.  The evidence shows that, even 
with considerations of some additional limitation of motion 
or function due to low back pain, the veteran still has 
forward flexion that on clinical measures has ranged from 55 
degrees to 70 degrees, and more nearly approximates moderate 
limitation of motion of the lumbar spine.  In addition, the 
negative clinical findings, such as findings of some 
tenderness at one time that was not present later, and 
absence of muscle spasm or other significant clinical 
findings, further provides a disability picture of not more 
than moderate lumbar spine limitation of motion. 

The Board further finds that no more than a 20 percent rating 
would be warranted under the revised criteria for rating 
disabilities of the thoracolumbar spine, Diagnostic Codes 
5237 or 5242, for the period from September 26, 2003 (General 
Rating Formula for Diseases and Injuries of the Spine).  A 
higher rating than 20 percent is not warranted under the 
revised criteria because the evidence of record does not show 
that the veteran's service-connected chronic lumbar syndrome 
with degenerative changes has at any time manifested forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence shows that, even with considerations of some 
additional limitation of motion or function due to low back 
pain, the veteran still has forward flexion that more nearly 
approximates 70 degrees than 30 degrees, and still has 
combined ranges of motion of the thoracolumbar spine 
(clinically measured at 195 degrees) that more nearly 
approximate combined limitations of motion to 120 degrees 
than ankylosis of the thoracolumbar spine, as required for a 
higher rating of 40 percent under the revised rating 
criteria.  The revised rating criteria under the General 
Rating Formula for Diseases and Injuries of the Spine 
provides for ratings based on limitations of motion or other 
rating criteria with or without symptoms such as pain.      

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected back disability 
has resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that criteria for a 
disability rating in excess of 20 percent for service-
connected chronic lumbar syndrome with degenerative changes 
have not been met.  Because a preponderance of the evidence 
is against that aspect of a claim for an increased rating 
higher than 20 percent, there is no reasonable doubt to 
resolve in the veteran's favor.  38 C.F.R. § 3.102. 


ORDER

A claim for service connection for residuals of prostate 
cancer, including as due to exposure to ionizing radiation, 
is reopened, and is denied on the merits.

Service connection for degenerative arthritis of the cervical 
spine is denied.

A disability rating in excess of 20 percent for service-
connected chronic lumbar syndrome with degenerative changes 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


